Title: Abigail Adams to Mary Smith Cranch, 6 April 1786
From: Adams, Abigail
To: Cranch, Mary Smith


     
      My dear sister
      London April 6 1786
     
     Altho I was at a stupid Route at the sweedish ministers last Evening, I got home about 12 and rose early this morning to get a few thinks ready to send out by Lyde. When a Body has attended one of these parties; you know the whole of the entertainment. There were about 2 hundred persons present last evening, three large rooms full of card tables. The moment the ceremony of curtsying is past, the Lady of the House asks you pray what is your Game? Whist Cribbage or commerce, and then the next thing is to hunt round the Room for a set to make a party. And as the company are comeing and going from 8 till 2 in the morning, you may suppose that she has enough to employ her from room to room. And the Lady and her daughter, last night, were most fatigued to death, for they had been out the Night before till morning, and were toiling at pleasure for Seven hours, in which time they scarcly Set down. I went with a determination not to play, but could not get of, so I was Set down to a table with three perfect Strangers, and the Lady who was against me stated the Game at half a Guiney a peice. I told her I thought it full high, but I knew she designd to win, so I said no more, but expected to lose. It however happend otherways. I won four Games of her, I then paid for the cards which is the custom here, and left her, to attack others, which she did at 3 other tables where she amply made up her loss; in short she was and old experienced hand, and it was the luck of the cards rather than skill, tho I have usually been fortunate as it is termd. But I never play when I can possibly avoid it, for I have not conquerd the dissagreeable feeling of receiving money for play. But such a set of Gamblers as the Ladies here are!! and Such a Life as they lead, good Heavens were reasonable Beings made for this? I will come and shelter myself in America from this Scene of dissipation, and upbraid me whenever I introduce the like amongst you. Yet here you cannot live with any Character or concequence unless you give in some measure into the Ton.
     I have sent by captain Lyde a trunk the key inclosed containing some Cloaths of mr Adams’s which may serve for the children, and if you can find any thing usefull for cousin Cranch pray take it. I thought of the lappeld coat. By Jobe I have sent my neices chintz for a Gown, tell them to be Silent, for reasons which I once before gave you. Some Books you will find too. Will you see that they are Sent as directed.
     Mr Adams is gone to accompany mr Jefferson into the Country to some of the most celebrated Gardens. This is the first Tour he has made since I first came abroad, during which time we have lived longer unseperated, than we have ever done before since we were married. Cushing I hope will be arrived, and mrs Hay also before this reaches you. By both I sent some things and Letters. Adieu a terible pen as you see obliges me to write no further than to add your affectionate Sister
     
      AA
     
    